DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/08/21 has been acknowledged.
Applicant amended Abstract and Specification, clarifying that units areas are disposed on a substrate, and submitted replacement sheets with Figs. 3A, 3B, and 5A,
Applicant amended Claims 1 and 11 and cancelled Claims 26 and 32-34 not chosen for examination.

Status of Claims
Claims 3-8 and 16-21 were cancelled earlier. Claims 14, 15, 22-25, 27-31, and 35-36 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-2 and 9-13 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).
“organic film is disposed over portions of the device other than the unit areas”, as Claims 1 and 11 recite.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Abstract is objected to as contradicting with paragraphs 0023, 0096 of the specification: Abstract states that a pixel is covered by a cathode, while paragraphs 
Appropriate corrections are required.

Specification
The disclosure is objected to because of the following informalities:
Specification of the application is unclear with respect to a relation between a pixel and a cathode: Paragraphs 0023 and 0096, describing creation of a pixel, teach that a pixel comprises an anode and a cathode (which is common in the art describing a pixel of an OLED display); however, abstract and multiple paragraphs of the specification (such as, for example, paragraphs 0014, 0019, 0077, 0087, etc.) teach that a pixel is covered with a cathode. The specification shall be consistent.
Specification of the application is unclear with respect to disposition of an organic film outside unit areas, as Claims 1 and 11 claim. Paragraph 0048 refers to Fig. 4B as showing examples of continuous or discontinuous organic films. However, Fig. 4B is not shown as being corresponding to any structure of an OLED display, and, really, it can be only viewed as an abstract figure. In addition, this figure cannot be viewed as showing a disposition of the organic film outside unit areas.
Appropriate corrections/clarifications are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re Claim 1: Lines 9-10 of Claim 1 recite: “pixel of each of the plurality of unit areas is covered by the cathode”. 
The recitation is unclear, since conflicts with paragraphs 0023 and 0096 of the specification, teaching that a cathode is a part of the pixel.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the limitation of lines 9-10 was interpreted in accordance with paragraph 0096 as: “the cathode is a top layer of a pixel of each of the plurality of unit areas”.
In re Claim 11: Amended Claim 11 recites: “an area covered by the organic film on the portions of the device other than the unit area is less than an area of each of the plurality of unit areas”.  The recitation is unclear, since conflicts with the specification of the application that cited a similar recitation with respect to Figs. 6A and 6B, showing that each of separate segments of the organic films 601 or 602, accordingly, disposed 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 11 was interpreted in accordance with the specification of the application as: “another organic film is disposed in segments over unit areas, and an area covered by a segment of the another organic film is less than an area of each of the plurality of unit areas”.  
In re Claims 2, 10, and 12-13: Claims 2, 10, and 12-13 are rejected under 35 U.S.C. 112b due to dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2007/0159094). 
In re Claim 1,
a substrate 111 (paragraph 0039);
a plurality of unit areas (each being a pixel, paragraph 0033) of an organic light emitting diode (OLED) display (paragraph 0035) disposed on the substrate 111, wherein the unit areas are repeating, area-filling subdivisions on the substrate that each have an anode 127 and a cathode 121 (paragraph 0037), and wherein 
an organic film 131 (films 131 are made from polymer resin PVA, paragraph  0039; please, be reminded that “PVA” stands for “polyvinyl alcohol” – see paragraph 0008 of Dong, US 20180366730, disclosing the abbreviation of the organic material known in the art) is disposed over portions of the device other than the unit areas;
at least one pixel P (Fig. 2B) having a plurality of sub-pixels R, B, G (Fig. 2B, paragraph 0033) disposed within each of the plurality of unit areas.
In the structure of Fig. 3, Oh does not teach that “the at least one pixel of each of the plurality of unit areas is covered by the cathode” (e.g., that “the cathode is a top layer of a pixel of each of the plurality of unit areas”, in accordance with the claim interpretation) – in this structure an anode is disposed at a top of the structure, and a cathode is disposed at a bottom of the structure.
However, in the structure of Fig. 1 (paragraph 0005), a cathode 29 disposed at a top of the structure and an anode 21 disposed at a bottom of the structure.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Fig. 3 by turning the pixel “upside down”, such that the cathode is disposed at the top of the structure, if this is the manufacturer’ preference, since both types of structures are known and used in the art. 
In re Claim 9, Oh teaches the device of Claim 1 as cited above, wherein (see Annotated Fig. 3) the organic film 131 is disposed over portions of the device in lines (Line, as in Annotated Fig. 3):
Annotated Fig. 3

    PNG
    media_image1.png
    471
    376
    media_image1.png
    Greyscale

In re Claim 10, Oh teaches the device of Claim 1 as cited above, wherein (see Annotated Fig. 3) the organic film 131 is disposed over portions of the device in discrete segments (Segments, as in Annotated Fig. 3).

As far as the claims are understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Fleming et al. (US 6,111,357) and Mohan et al. (US 2015/0280170). 
In re Claim 2, Oh teaches the device of Claim 1 as cited above, including the cathode, but does not teach that each cathode is addressed by a ground bus line through at least one via. 

Oh, Fleming, and Mohan teach analogous art directed to organic displays which unit area comprises a cathode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of Fleming and Mohan devices, since devices are from the same field of endeavor, and Fleming and Mohan created devices that successfully function.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by incorporated into the device a ground bus electrically connected to a cathode, where it is desirable to have cathodes grounded (and since each cathode shall be connected to the same voltage). It would have been further obvious for one of ordinary skill in the art before filing the application to create an electrical connection between the cathode and the ground bus with at least one via (per Mohan), when it is desirable to separate the cathode and the ground bus in space.

As far as the claims are understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Mohan et al (US 2014/0065750) – Mohan-1, hereafter.
In re Claim 11, Oh teaches the device of Claim 1 as cited above, but does not teach (e.g., in accordance with the claim interpretation): another organic film disposed in segments over unit areas, and an area covered by a segment of the another organic film is less than an area of each of the plurality of unit areas.

Oh and Mohan-1 teach analogous art directed to an OLED display, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of the Mohan-1 device, since devices are from the same field of endeavor, and Mohan-1 created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device of Claim 1 by disposing a segment of another organic film over a corresponding sub-pixel of the unit, wherein the segment area would be less than an area of the unit (per Mohan-1), wherein it is desirable to optimize the out-coupling of lights from sub-pixels (Mohan-1, paragraph 0116).

As far as the claims are understood, Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Inoue et al. (US 2018/0323404). 
In re Claims 12 and 13, Oh teaches the device of Claim 1 as cited above, wherein a unit area is a pixel.
2 (as Claim 12 requires) or at least one of the plurality of unit areas is less than 0.04 mm2 (as Claim 13 requires) – no pixel dimension is taught.
Inoue teaches (paragraph 0062) that one pixel (unit) area is less than 0.1 mm2 and less than 0.04 mm2.
Oh and Inoue teach analogous art directed to organic displays comprised pixels and sub-pixels, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of Inoue device, since they are from the same field of endeavor, and Inoue created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by creating it’s at least one unit area with the dimension taught by Inoue, in order to enable a dimensional part of the device.

Response to Arguments
Applicant’ arguments (REMARKS, filed 12/08/21) have been fully considered.
Agreeing with Applicant that amendments to the claims removes ground for some objections to the drawings (REMARKS, pages 11-12), Examiner points out that not all objections to the drawings cited by the Non-Final Rejection were overcome by the amendment.
Agreeing with Applicant on amendments made to Abstract and Specification of the application (REMARKS, pages 12-13), Examiner views the amendments as not fully 
Agreeing with amendments made for Claim 1 (REMARKS, page 13), Examiner views Claim 1 as still containing grounds for a rejection under 35 U.S.C. 112(b).
Responding to the argument related to rejection of Claim 1 over the prior art (REMARKS, pages 13-14), Examiner points out that Oh’ bank portions 131 are made from polymer resin (per paragraph 0039, referenced by the Non-Final Rejection), and “polymer resin” is always an organic material. Accordingly, Examiner disagrees with the argument that Claim 1 is patentable over Oh, as well as with the Applicant’ assumption on patentability of all examined claims (REMARKS, pages 14-15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/13/22